Case 17-14415-JDW     Doc 60   Filed 05/10/19 Entered 05/10/19 13:43:19        Desc Main
                               Document     Page 1 of 3


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                            CHAPTER 13 CASE NO:

JAKALA WILLIAMS and
JUSTIN WILLIAMS                                              17-14415-JDW

       NOTICE OF TRUSTEE’S MOTION TO MODIFY CONFIRMED PLAN

      Should any party receiving this notice respond or object to said motion, such
response or objection is required to be filed on or before June 13, 2019, using the
CM/ECF system or with the Clerk of this Court at the following address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee. If no responses
are filed, the Court may consider said motion immediately after the time has expired.
In the event a written response is filed, the Court will notify you of the date, time and
place of the hearing thereon.

                                    CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to the following attorneys of record and/or parties of interest.

Dated: May 10, 2019
                                         LOCKE D. BARKLEY,
                                         CHAPTER 13 TRUSTEE

                                         /s/ Melanie T. Vardaman
                                         ATTORNEYS FOR TRUSTEE
                                         W. Jeffrey Collier (MSB 10645)
                                         Melanie T. Vardaman (MSB 100392)
                                         6360 I-55 North, Suite 140
                                         Jackson, Miss. 39211
                                         (601) 355-6661
                                         ssmith@barkley13.com
Case 17-14415-JDW     Doc 60   Filed 05/10/19 Entered 05/10/19 13:43:19     Desc Main
                               Document     Page 2 of 3


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

JAKALA WILLIAMS and
JUSTIN WILLIAMS                                            17-14415-JDW

                    MOTION TO MODIFY CONFIRMED PLAN

      COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by and

through counsel, and files this Motion to Modify Confirmed Plan (the “Motion”).

The recipient(s) of the Motion have 30 days, subject to Fed. R. Bankr. P. 9006(f), in

which to file a response or objection. In support of the Motion, the Trustee states as

follows:

      1.     The Chapter 13 Plan was confirmed by Order of this Court and entered

on April 9, 2018, for a term of 60 months (Dkt. #31) (the “Confirmed Plan”). The

Confirmed Plan does not provide for a distribution to nonpriority unsecured

creditors.

      2.     The Confirmed Plan provides for payment of the secured claim of

Conns Appliances (the “Creditor”) over the term of the Confirmed Plan, but as of

this date the Creditor has failed to file a proof of claim. The time period for the

filing of claims has passed.

      3.     The Trustee requests that the Confirmed Plan be modified to remove

the claim of the Creditor and to use the funds proposed for the claim of the Creditor

for a pro rata distribution to nonpriority unsecured creditors with timely filed and

allowed proofs of claim.
Case 17-14415-JDW     Doc 60   Filed 05/10/19 Entered 05/10/19 13:43:19       Desc Main
                               Document     Page 3 of 3


      4.     The plan payment should remain unaltered.

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and an opportunity for hearing that this Court enter its order granting the

Motion and for such other relief to which the Trustee and this bankruptcy estate

may be entitled.

      Dated: May 10, 2019

                                        Respectfully submitted,

                                        LOCKE D. BARKLEY,
                                        CHAPTER 13 TRUSTEE

                                 By:    /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                             CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Conns Appliances
      Legal Department
      Post Office Box 2358
      Beaumont, TX 77704

      Dated: May 10, 2019

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
